     Case 3:19-cv-00213-JLB-RBB Document 37 Filed 07/18/19 PageID.262 Page 1 of 2


1
2
3
4
5
6
7
8                           UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   NIEYSHA WHITE, individually and on                Case No.: 19-cv-00213-JLB (RBB)
     behalf of all others similarly situated,
12
                                      Plaintiff,       ORDER:
13
     v.                                                (1) APPROVING WITHDRAWAL OF
14
                                                       PLAINTIFF’S EX PARTE MOTION
     CONTINENTAL CENTRAL CREDIT,
15                                                     TO SEAL AND REQUEST FOR
     INC.,
                                                       SANCTIONS [ECF NOS. 11, 13];
16                                  Defendant.         AND
17
                                                       (2) DENYING AS MOOT JOINT
18
                                                       MOTION TO STRIKE; TO
19                                                     WITHDRAW PLAINTIFF’S EX
                                                       PARTE MOTION TO SEAL; AND
20
                                                       TO WITHDRAW PARTIES’ JOINT
21                                                     MOTION TO WITHDRAW [ECF No.
                                                       14]
22
23
24
25         Before the Court is an Ex Parte Motion to Seal and Request for Sanctions (ECF No.
26   11), Notice of Withdrawal (ECF No. 13), and a Joint Motion to Strike Defendant’s Initial
27   Disclosure Pursuant to Federal Rule of Civil Procedure 26(a)(1), to Withdraw Plaintiff’s
28   Ex Parte Motion to Seal, and to Withdraw Parties’ Joint Motion to Withdraw Defendant’s

                                                   1
                                                                            19-cv-00213-JLB (RBB)
     Case 3:19-cv-00213-JLB-RBB Document 37 Filed 07/18/19 PageID.263 Page 2 of 2


1    Initial Disclosure (ECF No. 14). As set forth below, the Court APPROVES the withdrawal
2    of Plaintiff’s Ex Parte Motion (ECF No. 11) and DENIES AS MOOT the Joint Motion.
3          First, in a Notice of Withdrawal filed on the docket at ECF No. 13, Plaintiff withdrew
4    her Ex Parte Motion to Seal and Request for Sanctions (ECF No. 11). The Court hereby
5    APPROVES that withdrawal and DIRECTS the Clerk of Court to withdraw the ex parte
6    motion.
7          Second, the parties jointly move to strike Defendant’s Initial Disclosures filed on the
8    docket at ECF No. 10. (See ECF No. 14 at 2.) The Court DENIES this request as MOOT
9    as the Court has already stricken this document. (See ECF No. 15.)
10         Third, to the extent the Joint Motion requests additional Court action (e.g., withdraw
11   Plaintiff’s ex parte motion, and withdraw the parties’ joint motion to withdraw), the Court
12   also DENIES these requests as MOOT. The ex parte motion has already been withdrawn,
13   and the Joint Motion has already been properly converted into a Notice of Withdrawal.
14         IT IS SO ORDERED.
15   Dated: July 18, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                               19-cv-00213-JLB (RBB)
